DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Election of Species.

      A) Applicant is required to elect a specific species of an antagonist antigen-binding protein that binds specifically to C5 from those recited in the claim and disclosed in the specification,
     where applicant defines the species of antibody by specificity and structure (e.g. amino acid sequences of six CDRs, heavy and light chain variable domains.

     While the claims do NOT explicitly claim anti-C5 antibody versus antagonist / antigen-binding proteins that binds specifically to C5,

      It appears clearly that the antagonist antigen-binding protein that binds specifically to C5 are anti-C5 antibodies.

      If the claims encompass protein that are NOT anti-C5 antibodies,
      then applicant clarify the scope for the claim.
                     
      In turn, non-anti-C5 antibodies would be subject to further consideration of restriction / election of species.

     B)    In addition to electing a species of an anti-C5 antibody from (A) above,
             applicant is required to elect a specific species of a C5a-associated disease from those claims and/or disclosed in the specification (e.g., see claims 14/29; [paragraphs [0069]-[0073])
(e.g., ARDS, asthma atherosclerosis, etc.)

      C)  In addition to electing a species of an anti-C5 antibody from (A) above AND a C5a-associated disease from (B),
      applicant is required to clarify the species of claimed limitations in claims 17, 18 and 19 as to whether these claims limitations are actual physical steps OR characteristics or conclusions of the results of the recited steps.

       If applicant elects physical steps, 
       then applicant should elect and define those physical steps.

        D)   Applicant is required to elect whether the claims further comprise a therapeutic agent recited in claim 29 or on pages 3-5 and 9-10 of the specification
      OR
       does NOT further comprise a therapeutic agent.

        If applicant elect further comprise a therapeutic agent,
        then applicant is required to elect a specific therapeutic agent from those recited in claim 29 or on pages 3-5 and 9-10 of the specification . 
     In addition to electing a species of an anti-C5 antibody from (A) above, a C5a-associated disease from (B), and (C) claimed limitations to clarify,
      applicant is required to clarify the species of claimed limitations in claims 17, 18 and 19 as to whether these claims limitations are actual physical steps OR characteristics or conclusions of the results of the recited steps.

     Applicant is required to select a specific antibody species and the corresponding heavy chain SEQ ID NO. and light chain SEQ ID NO. sequences / CDRS (e.g., see claims / specification).

      These species of the antibody that binds C5 are distinct because each antibody possesses a unique structure as determined both by its heavy and light chain sequence, and by the pairing of those sequences to produce the antigen-binding site. 
      Further, the examination of these species would require different searches in the scientific literature and electronic databases.  As such, it would be burdensome to search these species together.

     These C5a-associtated diseases are patentably distinct because they differ in etiologies and therapeutic endpoints. 
     Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 
  
      As indicated above, applicant is required to clarify the species of claimed limitations in claims 17, 18 and 19 as to whether these claims limitations are actual physical steps OR characteristics or conclusions of the results of the recited steps.
       The method steps / additional steps are require ingredients, process steps and endpoints that differ.  
      Furthermore, the ingredients differ in structure and function and do not rely upon a common structure for a common utility. 
    Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 
  
      If applicant elects the methods further comprise additional therapeutic agent.
      Then applicant is required to elect an additional specific therapeutic agent,.  
      Furthermore, the ingredients differ in structure and function and do not rely upon a common structure for a common utility. 
    Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 
     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
       
     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

3.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

4.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.

5.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h).





16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.
 
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
May 23, 2022